Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-12, 21-28 pertains to and Species 1 for continuing prosecution without traverse in the communication with the Office on 07/12/2021 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2,  21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ghyselen et al. (US 2004/0157409) thereafter Ghyselen 409 of record Document # 12 in US Patent Applications Publication section in Applicant IDS filed on 05/04/2020.
With regard to claim 1, Ghyselen 409 discloses (Fig 2 through Fig 7) a method comprising:
after forming an ion-implanted layer disposed between an epitaxial layer and a first semiconductor substrate, ( Fig 4, Fig 5, ion-implanted  layer 6, para [0080], first semiconductor substrate 1, para [0081]) bonding the epitaxial layer to a bonding oxide layer without forming any layer between the epitaxial layer and the bonding oxide layer; ;(para [0089].[0090]) and
removing the first semiconductor substrate together with a portion of the ion- implanted layer and keeping a remaining portion of the ion-implanted layer on the epitaxial layer (shown in Fig 4, Fig 5) 
With regard to claim 2, Ghyselen 409 discloses (Fig 2 through Fig 7) a method comprising:
removing the remaining portion of the ion-implanted layer on the epitaxial layer. (shown in Fig 5, Fig 6, ion-implanted layer 3).
With regard to claim 21, Ghyselen 409 discloses (Fig 2 through Fig 7) a method comprising:
after forming an ion-implanted layer disposed between an epitaxial layer and a first semiconductor substrate, ( Fig 4, Fig 5, ion-implanted  layer 6, para [0080], first semiconductor substrate 1, para [0081]) bonding the epitaxial layer to a bonding oxide layer;(para [0089].[0090]) 
removing the first semiconductor substrate together with a portion of the ion- implanted layer and keeping a remaining portion of the ion-implanted layer on the epitaxial layer; and
removing the remaining portion of the ion-implanted layer on the epitaxial layer. (Shown in Fig 5, Fig 6)
4. 	Claims 1, 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ghyselen et al (US 2004/0053477) thereafter Ghyselen 477 (of record document # 4 in US Patent Application section in Applicant IDS filed on 05/04/2020
With regard to claim 1, Ghyselen 477 discloses (Fig 1a through Fig 6c) a method comprising:
after forming an ion-implanted layer disposed between an epitaxial layer and a first semiconductor substrate, ( Fig 1c, Fig 1d, ion-implanted  layer 7, para [0044], first semiconductor substrate 1, para [0071]) bonding the epitaxial layer to a bonding oxide layer without forming any layer between the epitaxial layer and the bonding oxide layer; ;(para [0080].[0090]) and
removing the first semiconductor substrate together with a portion of the ion- implanted layer and keeping a remaining portion of the ion-implanted layer on the epitaxial layer ( shown in Fig 1c, Fig 1d or 3d,3e)
With regard to claim 21, Ghyselen 477 discloses (Fig 1c through Fig 6c) a method comprising:
after forming an ion-implanted layer disposed between an epitaxial layer and a first semiconductor substrate, ( Fig 1c, Fig 1d, ion-implanted  layer 7, para [0044], first semiconductor substrate 1, para [0071]) bonding the epitaxial layer to a bonding oxide layer;(para [0080].[0090]) 
removing the first semiconductor substrate together with a portion of the ion- implanted layer and keeping a remaining portion of the ion-implanted layer on the epitaxial layer; ( shown in Fig 1c, Fig 1d or 3d,3e) and
removing the remaining portion of the ion-implanted layer on the epitaxial layer. (Shown in Fig 1d)

                                           Claim Rejections - 35 USC § 103

5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	 Claims 3-12,22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ghyselen et al. (US 2004/0157409) thereafter Ghyselen 409 in view of –Du (U.S 2014/0252306) thereafter Du 306.
	With regard to claim 3, as set forth in the rejection of claim 1, Ghyselen 409 discloses all the invention except for the specific wherein the method include forming a first semiconductor device portion on the epitaxial layer.
Du 306, .however, disclosed a bonding method wherein the method include forming a first semiconductor device portion on the epitaxial layer (Shown in Du 306 Fig 2A)
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Du 306  into the Ghyselen 409  method and come up with the invention of claim 3, 
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve    in order to increase the reliability and the versatility performance of the Ghyselen 409 method as taught by Du 306 (the abstract).
With regard to claim 4, as set forth in the rejection of claim 1, Ghyselen 409 discloses all the invention except for the specific wherein the method include forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate.
Du 306, .however, disclosed a bonding method wherein the method include forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate.( shown in Du 306 Fig 2B) 
The rationale as why to combined the Du 306 method with the Ghyselen 409 method has been set forth in the rejection of claim 3, 
With regard to claim 5, Du 306 discloses a method further comprising:
forming at least one via through the first semiconductor device portion, the epitaxial layer, and the bonding oxide layer, for connecting the first semiconductor device portion to the second semiconductor device portion in the second semiconductor substrate.(Shown in Du Fig 2B, vias 254 (Du 306 para [0033])
With regard to claim 6, this claim is obvious over the combined Ghyselen 409 + Du 306 method for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 7, 8, 9,   Du 306 discloses a method further comprising
forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate;
forming vias through the first semiconductor device portion and the epitaxial layer; and
forming an interconnect layer on the first semiconductor device portion.(Shown in Du 306 Fig 2B)
Or, further comprising:
forming an interconnect layer between the bonding oxide layer and a second semiconductor device portion in a second semiconductor substrate which disposed below the bonding oxide layer. (Shown in Du 306 Fig 2B)
Or, further comprising: 
forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate
With regard to claim 10, 11, 12, Du 306 discloses a method further comprising:
forming a first semiconductor device portion and a second semiconductor device portion on the opposite sides of the bonding oxide layer. . (Shown in Du 306 Fig 2B)
Or, further comprising: forming a first interconnect layer on the first semiconductor device portion; and
forming a second interconnect layer between the bonding oxide layer and the second semiconductor device portion. (Du 306 Fig 2B, interconnect 258,260 para [0033])
Or, forming at least on via coupled between a first semiconductor device portion and a second semiconductor device portion, wherein the first semiconductor device portion is arranged in the epitaxial layer and the second semiconductor device portion is arranged in a second semiconductor substrate; (Du 306 Fig 2B, vias 254, para [0033])
With regard to claim 22, s set forth in the rejection of claim 21, Ghyselen 409 discloses all the invention, except for the specific wherein the method further comprising:
forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate.
Du 306, however disclosed a bonding method wherein the method further comprising:
forming a first semiconductor device portion on the opposite side of a second semiconductor device portion in a second semiconductor substrate. (Shown in Du 306 Fig 2A, Fig 2B)
The rationale as why to combined the Du 306 method with the Ghyselen 409 method has been set forth in the rejection of claim 3, 
With regard to claim 23, Du 306 discloses a method further comprising:
forming at least one via through the first semiconductor device portion, the epitaxial layer, and the bonding oxide layer, for connecting the first semiconductor device portion to the second semiconductor device portion in the second semiconductor substrate.(shown in Fig 2B, via hole 254)
               With regard to claim 24, this claim is obvious over the combined Ghyselen 409+Du 306 method for the same rationale as the rejection of   claim 6(i.e. selection of parameters)             
	With regard to claim 25, Ghyselen 409 discloses a method comprising:
after forming an ion-implanted layer disposed between an epitaxial layer and a first semiconductor substrate, bonding the epitaxial layer to a bonding oxide layer; ( Fig 4, Fig 5, ion-implanted  layer 6, para [0080], first semiconductor substrate 1, para [0081])
removing the first semiconductor substrate together with a portion of the ion- implanted layer and removing a remaining portion of the ion-implanted layer on the epitaxial layer; ( shown in Ghyselen 409  Fig 5, Fig 6, ion-implanted layer 3).
	Not disclosed in Ghyselen 409 is the limitation wherein the method further comprising:
forming a first semiconductor device portion on the epitaxial layer, and a first interconnect layer on the first semiconductor device portion.
Du 306, .however, disclosed a bonding method wherein the method include
forming a first semiconductor device portion on the epitaxial layer, and a first interconnect layer on the first semiconductor device portion.(Shown in Fig 2B)
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Du 306  into the Ghyselen 409  method and come up with the invention of claim 25, 
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the reliability and the versatility performance of the Ghyselen 409 method as taught by Du 306 (the abstract).
With regard to claim 26, 27, Du 306 discloses a method wherein the method comprising:
forming a second interconnect layer between the bonding oxide layer and a second semiconductor device portion in a second semiconductor substrate. (Shown in Du 306 Fig 2B)
Or, further comprising: forming at least one via through the first semiconductor device portion, the epitaxial layer, and the bonding oxide layer, to contact the second interconnect layer. (Du 306 Fig 2B, vias 254, para [0033]
With regard to claim 28, the combined Ghyselen 409+Du 306 method discloses a method 
forming two vias through the first semiconductor device portion, the epitaxial layer, and the bonding oxide layer, to contact the second interconnect layer, (shown Du 306 Fig 2B, vias 254, para [0033])
	Not disclosed in the combined Ghyselen 409+Du 306 method is the limitation wherein a diameter of one of the vias is less than 2 micrometers.
	This limitation, however, is considered obvious for the same rationale as the rejection of   claim 6 (i.e. selection of parameters)             

7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897